Citation Nr: 0209474	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  92-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a residual 
scar of the left hand, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for ulnar nerve neuropathy of the left hand.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1945 to July 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a noncompensable rating evaluation for the veteran's left 
hand disability.

This matter was previously before the Board in May 1998, 
wherein to was remanded for additional development, to 
include a VA examination and to obtain all prior treatment 
records.  

In a decision of the Board dated in September 1999, an 
increased evaluation of 10 percent was granted for the 
veteran's service-connected residual scar of the left hand.

In April 2000 a Joint Motion for Partial Remand and to Stay 
Further Proceedings was submitted with respect to the Board's 
September 1999 decision which granted a 10 percent evaluation 
for the veteran's service-connected residual scar of the left 
hand.

In April 2000, the United States Court of Appeals for 
Veterans Claims (CAVC) issued an Order granting this joint 
motion and vacating the part of the September 1999 decision 
wherein the Board denied an evaluation in excess of 10 
percent for a residual scar of the left hand.  




Pursuant to the April 2000, CAVC Order, in August 2000, the 
Board remanded the issue directing that the RO arrange for a 
VA examination of the veteran by an appropriate specialist 
for the purpose of ascertaining the nature and extent of 
severity of all left hand disabilities that were related to 
service or to his service-connected residual scar of the left 
hand.

By rating action dated in May 2001, the RO continued the 10 
percent evaluation of the veteran's service-connected scar, 
residuals of laceration of the left hand.  The RO also 
granted service-connection for additional disability of the 
left hand, wherein an evaluation of 30 percent was assigned 
effective as of January 12, 1996.  

The veteran expressed disagreement with the assigned rating 
evaluation in May 2001.  A Supplemental Statement of the Case 
was issued to the veteran with regard to both of the 
aforestated issues in April 2002.  In July 2002, the 
veteran's representative submitted a Statement of Accredited 
Representation in Appealed Case (VA Form 1-646) requesting 
that the Board resolve reasonable doubt in the veteran's 
favor with regard to both of the aforestated issues.  The 
Board is construing this as a perfected Appeal as to the 
issue of entitlement to an increased evaluation for the 
service-connected additional disability of the left hand, 
currently evaluated as 30 percent disabling, and will 
adjudicate the issue in this decision.


FINDINGS OF FACT

1.  Residual scarring of the left hand is manifested by 
tenderness, pain and discomfort.

2.  Ulnar nerve neuropathy of the left hand is manifested by 
moderate incomplete paralysis of the ulnar nerve of the major 
hand.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a residual scar of the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002);  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).

2.  The criteria for an initial evaluation in excess of 30 
percent for ulnar nerve neuropathy of the left hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. §§ 4.20, 
4.124a, Diagnostic Codes 8516, 8599 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the record reveals that the RO initially granted 
service connection for residuals of a laceration to the left 
hand in a rating decision dated in September 1990, and 
assigned a zero percent evaluation effective as of October 
26, 1989.  

At that time, the RO considered the veteran's service medical 
records which revealed an injury described as a two-inch 
laceration to the left hypothenar eminence.  The wound was 
sutured and there was no evidence of tendon or bone 
involvement and no splinting was reported.  

The RO also considered a July 1990 examination report.  
Several subsequent rating decisions, a Board decision, and a 
March 1996 decision issued from CAVC have continued the 
noncompensable rating relative to the veteran's residual scar 
of the left hand.

Nerve conduction studies in June 1991 revealed diagnoses of 
left median nerve entrapment at the wrist and left ulnar 
neuropathy at the elbow.  



A VA examination report dated in March 1994 shows a diagnosis 
of possible ulnar nerve entrapment.  The contemporaneous X-
ray study reveals deformity involving the fifth metacarpal, a 
lucent area with central sclerosis in the terminal phalanx of 
the left fourth finger, and a small calcific density on the 
dorsal aspect of the left wrist.

A May 1995 VA consultation report shows a provisional 
diagnosis of left low ulnar neuropathy.  The examiner noted a 
range of motion of the left wrist from zero to 78 degrees, 
extension from zero to 28 degrees, ulnar deviation from zero 
to 12 degrees, and radial deviation from zero to four 
degrees.  The assessment reported was numbness and tingling 
during a grip and pinch test.  There was slight edema at the 
fifth finger that the veteran reported as constant.

VA outpatient treatment records dated from 1995 to 1996 show 
that the veteran reported loss of sensation associated with 
the left hand.  The diagnoses included  left ulnar sensory 
deficit.  In January 1995, the veteran reported numbness of 
the fourth and fifth digits of the left hand with pain in the 
thumb and second finger.  In July 1995, the examiner 
discussed surgical options with the veteran.  An August 1996 
clinical record reveals complaints of decreased sensation in 
the low ulnar distribution below the wrist at the dorsal and 
volar areas.  The examiner noted intrinsic atrophy that was 
affecting three digits.

In October 1996, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He 
testified as to the inservice incident in which he had 
injured his left hand.  He further stated that, as a result 
of his injury, he had no feeling in the tip of his little 
left finger and a cramping in his left hand.  He also 
testified that his left hand disability had affected his 
ability to work, particularly since he worked with heavy 
equipment.  He asserted that he was mostly left-handed and 
that, other than writing, he would use his left hand for 
everything else.  He also indicated that the problem with the 
left finger would affect his sleep.

The veteran added that during a recent examination, the 
physician had explained to him about the possibility of 
surgery, but that the procedure would not entirely rid him of 
the pain.  He described that pain in his left hand was fairly 
constant and not necessarily provoked by a particular act.  
He indicated that he used to take pain medication, but that 
he stopped because it was not addressing the problem.  He 
stated that he would wear special gloves so that when he used 
his crutches, the gloves would soften the impact on his left 
hand.  He stated that, overall, he had a numb feeling in his 
left hand.

VA outpatient treatment records dated from April 1997 to 
August 1998, reveal treatment for left ulnar neuropathy.  In 
a report dated in April 1997, the examiner noted flexion 
center proximal interphalangeal and distal interphalangeal 
without correction upon metacarpal phalangeal flexion.

In an October 1997 outpatient treatment record, the veteran 
continued to report decreased sensation in the ulnar digits.  
In an April 1998 report the examiner noted that the veteran 
refused surgery for his ulnar neuropathy.

A VA examination report dated in September 1998 reveals that 
the veteran reported that he had to stop working as a heavy 
equipment operator several years earlier.  He reported 
weakness and numbness of the left hand and fifth finger that 
continued to get worse, to the point of where he was having 
cramps and difficulty sleeping.  Further, he reported that if 
he turned his hand the wrong way, the whole hand would go 
numb and become painful.

Physical examination showed passive range of motion in the 
left wrist of 50 degrees for flexion and extension.  Ulnar 
deviation was 25 degrees, with objective signs of discomfort.  
The veteran stated at that time that he was in pain 
throughout the examination.  There was positive Tinel's sign 
in the left wrist, mild thenar eminence atrophy, and marked 
atrophy of the first dorsal interosseous space. Opposition of 
the thumb with all other digits was normal.  Pinky strength 
was almost zero, abduction and adduction of all the fingers 
was severely limited in strength.  


There was deformity of soft tissue noted at the distal part 
of the left fifth finger on the palmar aspect.  Sensory 
function examination was with diminished pinprick on the 
whole dorsum of the left hand more so on the ulnar 
distribution of the left hand than on the median nerve root 
distribution.  Sensory function was also diminished on the 
palm of the left hand.  Grasp strength was poor in the left 
hand, and he could not make a fist.  Lateral pinch was almost 
zero.  There was some tenderness noted at the metacarpal 
phalangeal joints of the left fifth finger and the left wrist 
on the dorsum. The veteran reported discomfort during the 
range of motion examination.  Left wrist flexion and 
extension were markedly reduced actively and passively.

The impressions rendered were traumatic sequela of the left 
hand, history of carpal tunnel syndrome, history of left 
ulnar neuropathy, status post-injury to the left fifth finger 
and hand.  The examiner noted that it was possible that the 
veteran's 20-year work history as a heavy equipment operator 
and his history of carpal tunnel syndrome played a role in 
the left wrist ulnar neuropathy.  The examiner stated that to 
a medical certainty, it was not possible to differentiate 
whether the veteran's left hand disability solely was due to 
his service-connected injury.

A radiological study and electromyography were conducted in 
September 1998 and November 1998, respectively.  The results 
of the X-ray revealed mild degenerative changes of the fifth 
distal interphalangeal joint.  The third and fourth distal 
interphalangeal joints were held in flexion through the 
examination and as such, the examiner was unable to fully 
evaluate.  There was marked narrowing of the radial-navicular 
joint spaces and of the lunate-capitate and lunate-hamate 
joint spaces.  The lunate bone appeared abnormally positioned 
with widening of the radial-navicular joint spaces and 
malpositioning of the capitate and lunate-hamate joint 
spaces.  There was marked hypertrophic spurring of the 
navicular bones.  With respect to the electromyography, 
objective findings included prolonged distal latencies in the 
median and ulnar neuropathy.  Noted was probable left ulnar 
entrapment below the wrist.



A VA medical opinion dated in January 1999, shows that the 
examiner noted that considering all of the above findings, 
including the X-ray studies and electromyography, it was not 
possible to distinguish whether the carpal tunnel syndrome on 
the left side was solely due to the veteran's service-
connected injury to his left hand.  However, the examiner 
stated that it tended to be such a possibility given that the 
left ulnar nerve entrapment was only on the left side.

The examiner further noted that carpal tunnel syndrome could 
be due to several reasons, including the severe degenerative 
changes that were evident in the veteran's X-rays.  In 
conclusion, the examiner stated that the veteran's left hand 
problems were to some extent due to his service-connected 
disabilities, however, the impact could not be fully 
quantified.

A VA examination report dated in November 2000 reveals that 
the veteran's records were reviewed, that he was retired, and 
was 75 years old.   He reported that in 1944 he was on board 
a ship unloading metallic strips which were to be used for 
construction of an emergency air strip.  A stack of these 
metal strips fell, crushing his left hand.  The flesh was 
torn from the distal phalanx of the 5th digit.  This wound 
was cleaned and dressed.  No X-rays were made at that time.  
In 1945 he stuck a piece of glass in the palm of his left 
hand, and he had a short scar over the mid portion of the 3rd 
metacarpal in his palm.  

He reported no injuries to the left shoulder or elbow during 
his lifetime.  He indicated that from the time of the injury 
to 1998 he had numbness of the left 4th and 5th fingers with 
atrophy of the muscles in the 1st web space.  He also 
indicated that in 1998 he had an electromyography (EMG), 
wherein after they stuck needles in his hand, he complained 
that all 5 fingers would go to sleep.  He reported aching 
pain in the wrists, occasionally radiating into the long 
finger.  When it would radiate into the long finger was said 
to be severe.  He would wear a soft leather wrist gauntlet.

Physical examination revealed that the veteran was well 
dressed, well nourished, and alert.  He presented wearing a 
soft leather wrist gauntlet.  The left elbow had no swelling 
or deformity.  He had full extension and 135 degrees of 
flexion.  He had normal pronation and supination.  He had no 
tenderness, overlying scars or induration in the ulnar notch 
at his elbow.  The left wrist had no swelling or deformity.  
He had 45 degrees of dorsiflexion, 45 degrees of volar 
flexion, 30 degrees of ulnar deviation and 10 degrees of 
radial deviation with complaints of discomfort at the 
extremes of motion.  

He had diminished sensation in the left 4th  and 5th fingers.  
He had full active flexion of all of his finger joints.  He 
could passively extend all of his joints in the left hand 
without pain.  When he attempted to actively extend the left 
fingers, the MP joints of the 3rd, 4th, and 5th fingers 
hyperextend; and the PIP and DIP joints were pulled into 
flexion.  He had weakness of abduction and adduction of the 
fingers of his left hand.  He had slightly diminished 
sensation in the thumb, index and long fingers with markedly 
diminished sensation in the 4th and 5th fingers.  The muscles 
of the web space between the 1st and 2nd metacarpals were 
atrophied which was said to be characteristic of an ulnar 
nerve neuropathy.  

He was slightly tender over Gion's canal.  Tapping on this 
area or pressing on it would not cause any neurologic 
symptoms.  He had no significant tenderness over the median 
nerve in the carpal tunnel.  Phalen's test and Tinel sign 
over the median nerve were negative.  AP, lateral and oblique 
X-ray views of the left hand and wrist suggested a healed 
fracture of the 5th metacarpal at the junction of the middle 
and distal third.  The position and alignment were excellent.  
He had no significant narrowing of the articular cartilage or 
osteophyte formation in the joints of the left wrist or 
fingers. 

There was a clinic note in 1996 stating that his EMG and 
nerve conduction studies confirmed decreased sensation in the 
low ulnar distribution below the wrist, dorsally and volarly 
with intrinsic atrophy of the 1st dorsal space.  At that 
time, and in several other clinic notes the patient refused 
surgical decompression.

The impression was status post crush injury of left hand with 
secondary ulnar nerve neuropathy.  The Tinel sign and Phalen 
test were negative.  The disabilities were noted with no 
finding of significant evidence of a left carpal tunnel 
syndrome at this time.  The examiner opined that on the basis 
of the veteran's history, all of the disability is related to 
the crush injury in 1944.  No disability unrelated to the 
crush injury was found.  No disability of the joints was 
found.  All of his disabilities were related to the paralysis 
of the intrinsic muscles of the left hand innervated by the 
ulnar nerve.

A Statement of Attending Physician received in April 2001 
indicates the veteran had left hand neuropathy.  The 
outpatient treatment notes reveal the veteran was followed in 
the Hand Clinic.  The physician's report showed EMG and Nerve 
Conduction Studies revealed left median nerve entrapment at 
the wrist and left ulnar neuropathy at the elbow.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The CAVC has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

The veteran's service-connected scar, residuals of laceration 
of the left hand, is currently rated as 10 percent disabling 
pursuant to Diagnostic Code 7804 which provides the rating 
criteria for superficial, tender and painful scars.

Pursuant to Diagnostic Code 7804, superficial, tender and 
painful scars are rated as 10 percent disabling when shown on 
objective demonstration.  It is noted that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

The veteran's service-connected ulnar neuropathy of the left 
hand as residuals of laceration of the left hand, is 
currently rated as 30 percent disabling by analogy to 
Diagnostic 8516 which provides the rating criteria for 
paralysis of the ulnar nerve. 

Pursuant to Diagnostic Code 8516, a 10 percent evaluation is 
warranted when there is mild incomplete paralysis of the 
ulnar nerve.  A 20 percent is appropriate when there is 
moderate incomplete paralysis of the ulnar nerve of the minor 
extremity.  A 30 percent is appropriate when there is 
moderate incomplete paralysis of the ulnar nerve of the major 
extremity.  A 30 percent is also appropriate when there is 
severe incomplete paralysis of the ulnar nerve of the minor 
extremity.  A 40 percent is appropriate when there is severe 
incomplete paralysis of the ulnar nerve of the major 
extremity.  When there is complete paralysis of the ulnar 
nerve of the minor extremity, [the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened], a 50 percent is 
appropriate.  


When the complete paralysis of the ulnar nerve is of the 
major extremity, the maximum 60 percent evaluation is 
awarded.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully evaluated as points of contact which are 
diseased.  38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco, 7 Vet. App. at 58.  In Fenderson, the CAVC also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002);  38 C.F.R. §§ 
3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).  Where the law and regulations change 
while a case is pending, the version more favorable to the 
appellant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Jackson Bone 
and Joint Clinic; the Methodist Medical Center; AND the VA 
Medical Center in Jackson, Mississippi.  The veteran had also 
indicated treatment by KTB, MD; CLM, MD; TEI, MD; and WRN, 
MD.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The Board notes that by letter dated in June 2001, the RO 
provided the veteran with a copy of the provisions of the new 
law which it considered in its most recent review of the 
benefit sought on appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, statement and supplemental statements of 
the case, and associated correspondence.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  The veteran presented 
testimony at a personal hearing held in October 1996, before 
a hearing officer of the RO.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Increased Evaluation

Residual Scar of the Left Hand

The veteran maintains that the 10 percent evaluation which 
has been assigned for the scar of his left (major) hand does 
not accurately reflect the degree of disability that he 
currently experiences.

The veteran's service-connected scar of the left hand is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7804, which would be consistent with 
findings of a superficial scar which is tender and painful on 
objective demonstration.  The Board notes that a 10 percent 
evaluation pursuant to this Diagnostic Code is the maximum 
available under the regulations.

Accordingly, the Board has assessed the possibility of the 
assignment of a greater evaluation pursuant to the criteria 
under an alternate Diagnostic Code provision.  

The Board has considered an evaluation pursuant to Diagnostic 
Code 7800 wherein the respective rating evaluation is 
assigned for a disfiguring scar of the head, face, or neck.  
However, as the veteran's scar is not of the head, face, or 
neck, rating under this Diagnostic Code would not be 
appropriate.

Similarly, an evaluation pursuant to Diagnostic Codes 7801 
and 7802 are not for application as there is no evidence that 
the veteran's scar is manifested as a result of a second or 
third degree burn.  Accordingly, an evaluation pursuant to 
these Code provisions would not be warranted.

The Board has also considered the possible application of 
rating under the criteria of an Diagnostic Code 7803, wherein 
a 10 percent rating is assigned for a superficial, poorly 
nourished scar of the skin with repeated ulceration.  The 
Board refers to the November 2000 examination report wherein 
it was established that the scarring was superficial, and 
there was no evidence of poor nourishment or ulceration 
associated therewith.  Accordingly, an evaluation pursuant to 
this Diagnostic Code provision would not be warranted.

Pursuant to Diagnostic Code 7805, wherein scars may also be 
rated on limitation of function of the affected part, the 
Board finds that a compensable evaluation pursuant to this 
Code provision is not warranted, as the limitation of motion 
has been attributed to ulnar neuropathy of the left hand for 
which he has been granted additional service-connection.  As 
such, rating under this Diagnostic Code provision would not 
be appropriate.

The Board recognizes that CAVC, in DeLuca, 8 Vet. App. at 
202, held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59.  

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Similarly, CAVC has also held that where a Diagnostic Code is 
not predicated on limitation of range of motion, such as 
Diagnostic Code 7804, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnston, 9 Vet. App. at 11.

In this case, the veteran's disability has been given the 
maximum evaluation of 10 percent, based on 38 C.F.R. § 4.118, 
Diagnostic Code 7804, which is based on a tender and painful 
superficial scar.  Therefore, pursuant to holding in 
Johnston, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
are not for consideration.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
residual scar of the left hand.  See Gilbert, supra.


Ulnar Nerve Neuropathy of the Left Hand

The veteran maintains that the 30 percent evaluation which 
has been assigned for the ulnar nerve neuropathy of his left 
(major) hand does not accurately reflect the degree of 
disability that he currently experiences.

The veteran's service-connected ulnar nerve neuropathy of his 
left hand is currently rated as 30 percent disabling by 
analogy to Diagnostic Code 8516, which provides for an 
evaluation analogous to paralysis of the ulnar nerve.  See 38 
C.F.R. § 4.124a (2001).

Under Diagnostic Code 8516, a 30 percent rating is 
appropriate when there is moderate incomplete paralysis of 
the ulnar nerve of the major extremity.  A 40 percent 
evaluation is appropriate when there is severe incomplete 
paralysis of the ulnar nerve of the major extremity.  

When there is complete paralysis of the ulnar nerve of the 
major extremity [the ``griffin claw'' deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened], the maximum 60 percent 
evaluation is awarded.

The schedule of ratings provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most the moderate degree. 38 C.F.R. § 4.124(a) 
(2001).

As indicated hereinabove, the November 2000 VA examination 
shows the veteran had diminished sensation in the left 4th 
and 5th fingers.  He had full active flexion of all of his 
finger joints.  All of his joints in the left hand could be 
passively extended without pain.  When he would attempt to 
actively extend the left fingers, the MP joints of the 3rd, 
4th, and 5th fingers hyperextend; and the PIP and DIP joints 
were pulled into flexion.  He had weakness of abduction and 
adduction of the fingers of his left hand.  He had slightly 
diminished sensation in the thumb, index and long fingers 
with markedly diminished sensation in the 4th and 5th fingers.  

The muscles of the web space between the 1st  and 2nd 
metacarpals were atrophied which was characteristic of an 
ulnar nerve neuropathy.  He was slightly tender over Gion's 
canal.  Tapping on this area or pressing on it would not 
cause any neurologic symptoms.  He had no significant 
tenderness over the median nerve in the carpal tunnel.  
Phalen's test and Tinel sign over the median nerve were 
negative.  There were no finding of significant evidence of a 
left carpal tunnel syndrome.  The examiner opined that all of 
the disability was related to the paralysis of the intrinsic 
muscles of the left hand innervated by the ulnar nerve. 

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  In applying the 
schedular criteria of Diagnostic Code 8516 to the findings of 
the medical evidence of record, an evaluation greater than 
the assigned 30 percent is not warranted.  The veteran has 
not demonstrated that his symptoms are manifested by 
incomplete paralysis of finger and wrist movements which are 
severe.  Similarly, he has not shown that he has complete 
paralysis of the ulnar nerve of the left hand.  Accordingly, 
a rating evaluation in excess of the assigned 30 percent for 
the veteran's neuropathy of the ulnar nerve of the left hand 
is not warranted.

Additionally, the Board is unable to identify any distinct 
period since the date of the claim when the assignment of an 
evaluation in excess of 30 percent for the service-connected 
neuropathy of the ulnar nerve of the left hand is warranted.  
See Fenderson, 12 Vet. App. at 119.

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45. However, there is no evidence that there is 
any additional functional loss due to pain which has not 
already been contemplated by the assigned rating evaluation. 
The Board wishes to make it clear that the objective 
functional loss demonstrated is evidently not due to pain and 
is contemplated in the currently assigned 30 percent rating 
for incomplete paralysis.  There is therefore no basis for 
assigning a higher disability rating for the service-
connected disability under 38 C.F.R. §§ 4.40 and 4.45.

Because the preponderance of the evidence is against 
assignment of an initial evaluation in excess of 30 percent 
for the veteran's neuropathy of the ulnar nerve of the left 
hand, his appeal must be denied. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for ulnar nerve neuropathy of the left hand.  See Gilbert, 
supra.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulations as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation, but did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
left hand disability.  The current evidence of record has not 
shown that the veteran has experienced marked interference 
with employment or frequent periods of hospitalization as a 
result of his service-connected disabilities.  Having 
reviewed the record, including the veteran's medical records 
and employment history, with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
residual scar of the left hand is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for ulnar nerve neuropathy of the left hand is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

